19-13884-scc        Doc 2      Filed 12/09/19       Entered 12/09/19 13:24:04     Main Document
                                                   Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                        Chapter 11

HERMIA NELSON,                                                Case No. 19-18884

                                   Debtor.
----------------------------------------------------------x

                          DECLARATION OF HERMIA NELSON
                     PURSUANT TO LOCAL BANKRUPTCY RULE 1007-2


        HERMIA NELSON, hereby declares, under penalty of perjury, as follows:

        1.       I am the debtor and debtor-in–possession herein (the “Debtor”), and are fully familiar

with the facts set forth herein. This declaration is submitted pursuant to Rule 1007-2 of the

Bankruptcy Rules of this Court (“LBR”). I am self-employed and am a real estate developer.

        2.       On December 9, 2019, I filed a voluntary Chapter 11 Petition pursuant to Chapter 11

of the Bankruptcy Reform Act of 1978, as amended by the Bankruptcy Abuse Prevention and

Consumer Protection Act of 2005.

        3.       My principal asset the real property known as and located at 229 West 138th Street,

New York, New York 10030 (the “Property”).

         5.      My recent financial setbacks and my desire to retain the Property and preserve its

value for the benefit of creditors, and to restructure my financial affairs under the protection of

Chapter 11 of the Bankruptcy Code are the reasons for my commencing this Chapter 11 case.

        6.       All of my personal property is located at the Property

        7.       With respect to LBR 1007-2(a)(4), no committee was organized prior to the order for

relief in the chapter 11 case


                                                        1
19-13884-scc      Doc 2        Filed 12/09/19    Entered 12/09/19 13:24:04          Main Document
                                                Pg 2 of 3


        8.      With respect to LBR 1007-2(a)(4), a list containing the names and addresses of what

we believe to be the twenty largest unsecured creditors, excluding insiders, has been filed with my

Chapter 11 Petition.

        9.      With respect to LBR 1007-2(a)(5), the holders of the secured claims will be set forth

in Schedule D to the Chapter 11 Petition.

        10.     With respect to LBR 1007-2(a)(6), an approximate summary of my assets and

liabilities will be set forth in Schedules A, B, D, E and F to the Chapter 11 Petition.

        11.      LBR1007-2(a)(7) is not applicable.

        12.     With respect to LBR 1007-2(a)(8), to the best of my knowledge, there is no property

of mine in the possession or custody of any public officer, receiver, trustee, pledgee, assignee of rents,

liquidator, secured creditor, or agent of any such person.

        13.     With respect to LBR 1007-2(a)(9), I do not lease any premises.

        14.     With respect to LBR 1007-2(a)(10), I do not have any assets outside the territorial

limits of the United States.

        15.      With respect to LBR 1007-2(a)(11), the following is a list of each action that is

pending against me: (1) Wells Fargo Bank, N.A., as Successor by Merger to Wachovia Mortgage,

FSB Formerly Known as Word Savings Bank, FSB v. Hermia Nelson (Index No. 850374/2013)

pending in the Supreme Court of the State of New York, New York County, New York.; and (2)

U.S. Bank, N.A., Sucessor Trustee to Bank of America, N.A., Successor in Interest to LaSalle Bank,

National Association, on Behalf of the Holders of the WAMU Mortgage Pass-Through Certificates,

Series 2005-AR15 V. Hamiltons 549 LLC, Hermia Nelson Et. Al. (850185/2014) pending in the

Supreme Court of New York, New York County.


                                                    2
19-13884-scc     Doc 2    Filed 12/09/19    Entered 12/09/19 13:24:04     Main Document
                                           Pg 3 of 3


      16.      LBR1007-2(a)(12) is not applicable.


Dated: New York, New York
       December 9, 2019
                                                     _/S/ Hermia Nelson__________
                                                     Hermia Nelson




                                               3
